DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on July 20, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
(i) Disclosing necessary limitation in a pair of parentheses should be avoided because the limitations following a term in a pair of parentheses is considered optional. The pair of parentheses bracketing the definition of Chemical Formula 1 in lines 5 and 16 should be deleted.
(ii) In line 8, the divalent oxygen and sulfur cannot define the trivalent Y moiety.
In claim 2:

In claims 3, 6-7 and 9:
(i) The pair of parentheses bracketing the definition of Chemical Formulas at the end of the claims should be deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cho et al. (US 10,336,842).
Cho claims a catalyst composition for olefin polymerization comprising a metallocene complex represented by [Chemical Formula 1b]:

    PNG
    media_image1.png
    238
    367
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    384
    media_image2.png
    Greyscale

    
    PNG
    media_image3.png
    122
    368
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    164
    382
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    201
    380
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    226
    380
    media_image6.png
    Greyscale

Apparently, by picking and choosing R and R1-R9a according Cho’s teaching above, one would come up with all of the metallocene complexes of the instant claims.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Cho’s teaching to provide various metallocene catalyst compositions since such is Cho’s teaching and in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765